Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered November 6, 2000, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to a determinate term of 10 years imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to a determinate term of eight years imprisonment; as so modified, the judgment is affirmed.
Under the particular circumstances of this case, it is appropriate to reduce the defendant’s sentence to the minimum, a determinate term of eight years imprisonment. Florio, J.P., S. Miller, Adams and Crane, JJ., concur.